UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7839


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARILYN KIRKLAND,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:17-cr-01022-JFA-1)


Submitted: February 18, 2020                                 Decided: February 21, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilyn Kirkland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marilyn Kirkland appeals the district court’s order denying her motion pursuant to

18 U.S.C. § 3664(k) (2018) to adjust her restitution payment schedule due to an economic

change in circumstances. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Kirkland, No. 3:17-cr-01022-JFA-1 (Nov. 26, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2